



COURT OF APPEAL FOR ONTARIO

CITATION: Raba v. Wronecki, 2016 ONCA 457

DATE: 20160610

DOCKET: C59978

Feldman, Rouleau and Huscroft JJ.A.

BETWEEN

Tomasz Raba

Plaintiff (Appellant)

and

Karol Wronecki, and Landlord and Tenant Board,
    and Unnamed Co-Conspirators Employed by and Agents for Landlord and Tenant
    Board, Hereinafter Referred to as Co-Conspirator 1, and C-Conspirator 2, and
    Co-Conspirators N

Defendants (Respondents)

AND BETWEEN

Tomasz Raba

Plaintiff (Appellant)

and

Egya Ndayinanse Sangmuah
    and Landlord and Tenant Board, and Unnamed Co-Conspirators Employed by and
    Agents for Landlord and Tenant Board, Hereinafter Referred to as Co-Conspirator
    1, and C-Conspirator 2, and Co-Conspirators N

Defendants (Respondents)

Tomasz Raba, acting in person

Jon Bradbury, for the respondents

Heard and released orally: May 26, 2016

On appeal from the orders of Justice Perell of the Superior
    Court of Justice, dated January 2, 2015.

ENDORSEMENT

[1]

The appellant appeals two orders dated January 2, 2015 striking out two
    statements of claim against the Landlord and Tenant Board and related
    individuals without leave to amend.

[2]

The three grounds of appeal set out by the appellant in his written submissions
    are:

1. That findings made by the motion
    judge were in error;

2. That the
    motion judge had no jurisdiction to make the order he did; and

3. The motion
    judge had a reasonable apprehension of bias.

[3]

In our view the motion judge made no errors in his decisions, nor was
    there any basis for an allegation of reasonable apprehension of bias.

[4]

The appeal is dismissed.  In the circumstances there will be no costs.

K.
    Feldman J.A.

Paul
    Rouleau J.A.

"Grant
    Huscroft J.A."


